           Case 1:19-cr-00230-DAD-BAM Document 68 Filed 10/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare St., Ste. 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-230-DAD-BAM
11
                     Plaintiff,                         REQUEST TO SEAL EXHIBITS A AND B TO
12                                                      GOVERNMENT’S REQUEST TO REOPEN
                v.                                      DETENION HEARING UNDER 18 U.S.C. §
13                                                      3142(F) BASED ON NEW INFORMATION AND
     KENNETH SHANE PATTERSON,                           BRIEF IN SUPPORT OF REVOCATION UNDER
14                                                      18 U.S.C. § 1348 AND IN RESPONSE TO
                     Defendants.                        DEFENDANT’S BRIEF ADDRESSING
15                                                      POTENTIAL DETENTION ORDER AT INITIAL
                                                        APPEARANCE
16

17
            Pursuant to Local Rule 141(b), the United States, by and through Assistant United States
18
     Attorney Vincente A. Tennerelli, respectfully requests an Order sealing Exhibits 2 and 3 to the
19
     government’s Request to Reopen Detention Detention Hearing Under 18 U.S.C. § 3142(f) Based on
20
     New Information and Brief in Support of Revocation Under 18 U.S.C. § 1348 and in Response to
21
     Defendant’s Brief Addressing Potential Detention Order at Initial Appearance. Exhibit 2 is a police
22
     report containing the personal identifying information, including insurance information and addresses,
23
     of the individuals whose vehicles were damaged during Patterson’s September 19, 2020 hit-and-run
24
     incident. Exhibit 3 is a memorandum of interview with Kelly Weaver, which contains private
25
     information regarding Ms. Weaver’s financial situation and health.
26
            The Court may order documents to be filed under seal. While the “press and the public have a
27
     presumed right of access to court proceedings and documents” under the First Amendment, this
28

                                                         1
           Case 1:19-cr-00230-DAD-BAM Document 68 Filed 10/14/20 Page 2 of 2

 1 presumed right is not absolute. See Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1985). It

 2 can be overcome “based on findings that closure is essential to preserve higher values and is narrowly

 3 tailored to serve that interest.” Id. From the Court’s perspective, the controlling “interest is to be

 4 articulated along with findings specific enough that a reviewing court can determine whether the closure

 5 order was properly entered.” Id.

 6          Here, the government seeks to file Exhibits 2 and 3 under seal because they contain the personal

 7 identifying information and, in Ms. Weaver’s case, financial and health information of individuals who

 8 are not defendants in this action. Sealing the exhibits is necessary for these individuals’ privacy.

 9

10   Dated: October 9, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
11

12                                                         /s/ VINCENTE A.
                                                       By: TENNERELLI
13                                                         VINCENTE A. TENNERELLI
                                                           Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
